DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 7 the, “magnitude is a negative value”   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “the magnitude is a negative value”.   As known in the art magnitude is never a negative value.  Also applicant failed to provide the meaning thereof in the disclosure, but merely recite, “the magnitude is a negative value” because applicant in sec 0050 of the published application recite, “a flow rate proportional to the magnitude of the negative command input…..” which is different from the claimed, “the magnitude is a negative value”.   As such the claimed “the magnitude is a negative value” is not clear because a value of a magnitude is never negative.  In actuality magnitude implies a positive value.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knopf (US 20170028566).
The applied reference has a common invention Ryan Knopf, Lessing Joshua, etc with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1 Knopf discloses an apparatus comprising:
a soft robotic actuator (100; figs. 1A-1D, 2; sec 0033, 0055, 0063); and 
a servo-pneumatic control system (hub 202 comprises a servo-pneumatic control system e.g. a compressor or servo motor 210 for providing fluid pressure through 206 to be in fluid communication with soft robotic actuator 100; sec 0011, 0055-00573) in fluid communication with the soft robotic actuator (also see pneumatic control system, compressors, servo motors in fluid communication with soft robotic actuator 100; figs. 2-5, sec 0050, 0051, 0063; pneumatic control scheme, circuit, figs. 4A-D, sec 0070-0076 in fluid communication with soft robotic actuator) and configured to maintain a closed loop (see closed loop; sec 0067, 0069) in which at fluid mass, pressure, volume are controlled as the fluid is communicated to and from the soft actuator by the servo-motor; 0067, sec 0069). 
Regarding claim 2 Knopf discloses the apparatus of claim 1, wherein the servo-pneumatic control system comprises a servo-pneumatic valve (i.e. pressure valve, sec 0009, 0018, 0058) supplied with positively pressurized inflation fluid (sec 0008, 0059), the servo-pneumatic valve configured to direct the inflation fluid among at least one of a plurality of fluid flow paths (the pneumatic valve directs fluid into two different flow paths i.e. it directs fluid to a right and left end effectors of the soft robotic controller 100; sec 0008, 0013, 0014, 0061) in response to a control signal (the valve is controlled in response to a signal from the controller; sec 0010, 0059, 0060).  
Regarding claim 8, Knopf teaches of the apparatus of claim 1, further comprising a vacuum generation unit (compressor) configured to generate a Venturi effect (a vacuum is created by the compressor to store the fluid under pressure.  Since the fluid passes through the constricted accordion like shaped tube sections a Venturi effect is generated since a Venturi effect occurs when fluid that flows through a pipe is forced through a narrow section e.g. the  constricted section the accordion like shaped soft robotic actuator (sec 0008, 0029).  
Regarding claim 10, Knopf teaches of the apparatus of claim 1, wherein the control is based at least partly on temperature (sec. 0011, 0065, 0068, 0069).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20170028566) in view of Dougherty (US 5607080).  
Regarding claim 3, Knopf discloses the apparatus of claim 2, including a 5/2 position spool valves (sec 0058), Knopf also suggested different configurations of valves, but did not particularly indicate that the valve is a 5/3 all ports blocked center spool valve.  
However, Dougherty (col. 3, lines 57 to col. 4, lines 21) teaches of a pneumatic pressure apparatus comprising a spool valve, wherein the valve is a 5/3 all ports blocked center spool .  
Claims 4, 5, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20170028566) in view of Shepherd (US 20190056248). 
Regarding claim 4 Knopf discloses the apparatus of claim 2 including a controller that delivers control signals to a servo-pneumatic valve (sec 0060), but did not particularly indicate that the control signal is associated with a magnitude.  It is well known that signals provided by a controller to control on/off positions of a valve have a magnitude of zero or one as taught by Shepherd, wherein a servo-pneumatic valve is configured to direct inflation fluid among at least one of a plurality of fluid flow paths in response to a control signal (PWM signal, fig. 11b, c; sec  0192, 0193; Shepherd), wherein the control signal is associated with a magnitude (see magnitude of 1 and zero on the PWM signal in fig. 11b; sec 0192, 0193; Shepherd).  
Therefore it would be obvious to one having ordinary skill in the art to modify Knopf as taught by Shepherd for the purpose of using the advantages of digital technology such as Pulse Width modulation (PWM) to control operation of a valve to deliver pressure into chambers.
Regarding claim 5, Knopf teaches of the apparatus of claim 4, wherein in response to the control signal the valve is configured such that fluid is not exchanged into or out of an output of the control system (sec 0042, 0044, 0046, 0047).  Knopf did not particularly recite a control signal with magnitude of zero.  However, Shepherd teaches the apparatus of claim 4, wherein the control signal is associated with a magnitude zero, and in response to the control signal the valve is configured such that fluid is not exchanged into or out of an output of the control system.  That 
Therefore it would be obvious to one having ordinary skill in the art to modify Knopf as taught by Shepherd for the purpose of using the advantages of digital technology such as Pulse Width modulation (PWM) to control operation of a valve to deliver pressure into chambers.
Regarding claim 6, Shepherd teaches of the apparatus of apparatus of claim 4, wherein the magnitude is a positive value (i.e. positive One; fig. 11a, b; sec 0192, 0193), and the valve is displaced proportional to the magnitude (see PID controller that is used for proportionally displacing valve according to magnitude One and Zero; sec 0163, 0192, 0193) in a direction allowing positively pressurized inflation fluid to flow from an input of the control system toward an output of the control system (fig. 11b, c; sec 0193).  
Regarding claim 7, Shepherd teaches of the apparatus of claim 4, wherein the magnitude is a negative value (i.e. when signal goes to zero; fig. 11a, b; sec 0192, 0193), and the valve is displaced proportional to the magnitude (see PID controller that is used for proportionally displacing valve according to magnitude One and Zero; sec 0163, 0192, 0193) in a direction allowing pressurized inflation fluid to flow toward an inlet of a vacuum generation unit (fig. 11b, c; sec 0193).
Regarding claim 9, Knopf teaches of the apparatus of claim 1, but does not particularly recite a pressure sensor.  However, Shepherd teaches of an apparatus comprising an absolute pressure sensing device providing sensor feedback (fig. 11 a, c; sec 0148, 0158, 0192, 0193, 0199), and further comprising a controller (PID controller, figs.11a, b, c, fig. 15; sec 0163, 0164) configured to use the sensor feedback to modulate the effects of positive and negative command inputs to the valve (i.e. positive One, negative signal to zero; fig. 11a, b; sec 0192, 0193).  


Allowable Subject Matter
Claims 11- 20 are allowed.
11. A method comprising:grasping a target with a gripper comprising a plurality of soft robotic actuators; detecting an acceleration of the gripper; and adjusting a volume of fluid in a first one of the plurality of soft robotic actuators in response to the detected acceleration to compensate for effects of inertia on the target.  
12. The method of claim 11, wherein detecting the acceleration of the gripper comprises:detecting a movement of the target object away from a center of the gripper.  
13. The method of claim 11, wherein detecting the acceleration of the gripper comprises:detecting one of an increase in force or a compression of a first soft robotic actuator and detecting one of a decrease in force or an extension of a second soft robotic actuator, and wherein adjusting the volume of fluid comprises: providing inflation fluid to the first soft robotic actuator and decreasing an amount of inflation fluid to the second soft actuator.  
14. A method comprising:receiving an instruction to actuate a soft robotic actuator; accessing an inflation profile, the inflation profile specifying a deceleration of the soft robotic actuator immediately prior to contacting a grasp target to provide a damping effect; and controlling inflation of the soft robotic actuator using a servo-pneumatic control system according to the inflation profile.    
15. A method comprising:inflating a soft robotic actuator with an inflation fluid, wherein an interior volume of the soft robotic actuator increases; measuring a flow response of the actuator during inflation; detecting a change in inflation fluid flow during inflation; transmitting a signal according to the detected change.  
16. The method of claim 15, wherein the detected change comprises a change in a rate at which the interior volume increases, and the transmitted signal comprises a signal indicating that an object has been grasped by the actuator.  
17. The method of claim 16, wherein the signal further indicates an approximated size of the object.  
18. The method of claim 15, wherein the detected change comprises a decrease in inflation fluid flow into the actuator, and the transmitted signal indicating that the actuator has collided with an object.  
19. The method of claim 15, wherein the detected change comprises an increase in inflation fluid flow into the actuator after an initial inflation, and the transmitted signal indicating that an object has been dropped by the actuator.  
20. The method of claim 15, wherein detecting a change in inflation fluid flow comprises:measuring a pressure versus flow response of the actuator during inflation; comparing the pressure versus flow response to a previous pressure versus flow response of the actuator to determine a change in the pressure versus flow responses over time; determining, based on the change in the pressure versus flow responses, that the actuator is damaged or that a valve of a control system of the actuator is fouled; and wherein transmitting the signal comprises transmitting a repair signal signifying that the actuator is damaged or that the valve is fouled.   
Conclusion
The prior art Murion (US 20170021284) made of record and not relied upon is considered pertinent to applicant's disclosure.


Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on  (571) 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664